DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masti (U.S. Pat. No. 9,453,485).
Regarding claim 13, Masti discloses A fuel distributor (10), comprising: 
a pressure accumulator rail (16) for receiving pressurized fuel; 
a forged base body (product by process) having integral injector receivers (26 are the cups for receiving the fuel injectors); and 
a mounting support (20 shown in fig. 3) for mounting the pressure accumulator rail, the mounting support having two sheet-metal brackets (col. 4, lines 65-67 discloses two sheet metals), wherein each of the sheet-metal brackets comprises: 
a holding portion (see figure 1 below) adapted to an outer contour of the forged base body, 
a leg angled relative to the holding portion (see figure 1 below)
a mounting flange (see figure 1 below) at a free end of the leg and angled away therefrom, 
the holding portions are configured to receive a length of the forged base body therebetween, the holding portions partially surround the forged base body (see fig. 9b), 
the forged base body and the holding portions are joined by substance bonding (col. 3, lines 32-35), and 
portions of the legs of the sheet-metal brackets which lie next to each other are joined together by substance bonding (this would create a one piece assembly which is shown in the figures, but col. 4, lines 64-67 suggests multiple pieces can be used but where those pieces are joined is not disclosed).
Note: where “product by process” is stated above this is in reference to the fact that this is an apparatus claim and not a method of manufacturing claim, See MPEP 2113.  The claims require the different parts be brought together by “substance bonding” (page 4 of applicant’s specification states this is soldering) which causes them to then be integral and one piece with some additional chemical (the solder).  In other words the resulting apparatus is a one piece assembly. 
Masti does not disclose where multiple sheet metal pieces would be connected.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Masti to have a “suggested connection point” as shown in figure 1 below since soldering is already occurring at 58 and at the other point is a matter of design choice since the claimed structure is a one piece assembly Masti is deemed to be equivalent.  Another way of using two sheet metal pieces would be to layer them on top of each other so as to double their thickness and solder along the length.

    PNG
    media_image1.png
    514
    521
    media_image1.png
    Greyscale

Figure 1 – Taken from fig. 3 of the citation
Regarding claim 14 which depends from claim 13, Masti discloses wherein each of the holding portions surrounds the forged base body in cross-section over a peripheral region, wherein the peripheral region extends over an angle of between 90 and 180 (shown in figure 1 above).
Regarding claim 15 which depends from claim 14, Masti discloses wherein the peripheral region is an arcuate portion in which the holding portion and the forged base body are in mutual contact (shown in fig. 9b).
Regarding claim 16 which depends from claim 13, Masti discloses wherein the legs are arranged below the forged base body and extend substantially rectilinearly (shown in figure 1 above, note up and down are directions based on gravity and this can be turned any way to satisfy this limitation.)
Regarding claim 17 which depends from claim 13, Masti discloses wherein at least one of the sheet-metal brackets has a slot cutout in a longitudinal direction (70 and 68).
Regarding claim 18 which depends from claim 13, Masti discloses wherein at least one of the mounting flanges has a mounting opening (70 and 68).
Regarding claim 19 which depends from claim 13, Masti discloses wherein at least one of the legs tapers, starting from a transition to the holding portion towards the mounting flange (fig. 4c shows the taper at 42).
Regarding claim 20 which depends from claim 13, Masti discloses wherein at least one of the holding portions has a length, measured in a longitudinal direction of the forged base body, which is greater than the cross-section of the forged base body (shown in fig. 9b).
Regarding claim 21 which depends from claim 13, Masti discloses wherein the mounting support is arranged between two adjacent injector receivers among the injector receivers (shown in fig. 1).
Regarding claim 22 which depends from claim 13, Masti discloses wherein at least one of the holding portions has a length measured in the longitudinal direction of the forged base body such that the holding portion covers at least 50% of the distance between two adjacent injector receivers among the injector receivers (shown in fig. 1).
Regarding claim 23 which depends from claim 13, Masti discloses wherein at least one of the sheet-metal brackets has an S-shaped contour in a vertical cross-section (page 8 of applicants specification discloses this requires arcuate portions and where bends occur a radius is employed at the bend.  The holding portion is formed in an arcuate shape and all the bends have a radii in the cited reference which is shown in the figures.).
Regarding claim 24 which depends from claim 13, Masti discloses wherein the sheet-metal brackets are identical to each other (this would be the case if the two sheet metal pieces were layered on top of each other to form the bracket)
Regarding claim 25 which depends from claim 13, Masti discloses wherein each of the holding portions surrounds the forged base body in cross-section over a peripheral region, wherein the peripheral region extends over an angle of between 100 and 160 (shown in fig. 9b).
Regarding claim 26 which depends from claim 13, Masti does not disclose wherein each of the holding portions surrounds the forged base body in cross-section over a peripheral region, wherein the peripheral region extends over an angle of between 110 and 140.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the holding pieces surround the rail from a range of 110 to 140, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05. The range that the holders provide support is a result effective variable discussed by the citation in col. 6, lines 55-67 when discussing the forces experienced by the rail.
Regarding claim 27 which depends from claim 13, Masti does not disclose wherein each of the holding portions surrounds the forged base body in cross-section over a peripheral region, wherein the peripheral region extends over an angle of between 130 + 5°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the holding pieces surround the rail from a range of 130 +/- 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05. The range that the holders provide support is a result effective variable discussed by the citation in col. 6, lines 55-67 when discussing the forces experienced by the rail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747